Citation Nr: 9929852	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-01 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension and 
abnormal ECG findings.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for retrograde 
ejaculation.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of ilio-inguinal nerve injury.  


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served honorably on active duty from October 1984 
to April 1996.  His decorations include the Army Commendation 
Medal, the Army Achievement Medal, and the National Defense 
Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
hypertension, hearing loss, and retrograde ejaculation.  

By that same rating action, service connection was granted 
for ilioinguinal syndrome with pain symptoms involving the 
right groin, hip, buttocks, and scrotum, with assignment of a 
noncompensable evaluation.  The veteran has indicated his 
disagreement with this evaluation.  

In subsequent statements, the veteran indicated his desire to 
amend the claim for service connection for hypertension to 
include a claim for abnormal findings shown on ECG in 1996.  


FINDINGS OF FACT

1.  There is no record of a current diagnosis of 
hypertension; nor is there record of any other cardiovascular 
disease or disability which could account for the abnormal 
findings shown on ECG in 1996.  

2.  A hearing loss disability, as defined for VA purposes, is 
not currently manifested.  

3.  The record demonstrates that the veteran currently 
experiences retrograde ejaculation and other creative organ 
dysfunction which is related to in-service treatment (nerve 
block injections) for service-connected ilioinguinal 
syndrome.  

4.  Residuals of ilioinguinal nerve injury are currently 
manifested by subjective complaints of pain in the right 
groin, testicles, scrotum, and buttocks, with no evidence of 
hyperesthesia in the affected area or other neurological 
impairment.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension and 
abnormal ECG is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.309 (1999).  

2.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.309 (1999).  

3.  The preponderance of the available evidence weighs in 
favor of a finding that service connection is warranted for 
retrograde ejaculation.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  
4.  The schedular criteria for an increased (compensable) 
evaluation have not been met for residuals of ilioinguinal 
nerve injury.  38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.124(a), Diagnostic Code 8530 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).


Hypertension

For certain disabilities, including hypertension and cardio-
vascular disease, service connection may be warranted if the 
disability is manifested to a compensable degree within one 
year following the veteran's discharge from active duty, 
based on application of the provisions pertaining to service 
connection on a presumptive basis, which are found in 
38 C.F.R. § 3.309 (1999).  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for hypertension.  Service 
medical records are negative for an in-service diagnosis of 
hypertension, and a March 1989 periodic examination report 
shows a notation of "past medical history of transient blood 
pressure elevation (no sustained readings)."  On VA 
examination in April 1996, the VA examiner indicated that 
there was insufficient clinical evidence of any acute or 
chronic essential hypertension disorder.  The post-service 
records show an elevated blood pressure reading of 148/90, 
taken in August 1997 at Patient First; however, at that time 
the veteran was advised that one elevated blood pressure 
reading would not necessarily indicate treatment, but that he 
should see his physician if his blood pressure was 
consistently above 140/90 in order to determine whether or 
not treatment was necessary.  

Thus, there are no post-service medical records which 
indicate that hypertension is currently diagnosed based on 
sustained high blood pressure readings, and on VA examination 
it was the examiner's opinion that there was no evidence of 
an acute or chronic hypertension disorder.  In order to 
warrant a grant of service connection, a claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").

The veteran has failed to provide evidence of a current 
diagnosis of hypertension; nor is there record of diagnosis 
for any other cardiac disability which could account for a 
finding of nonspecific ST and T wave abnormality shown on ECG 
in 1996.  In the Board's view, therefore, the requirements 
for a well grounded claim have not been satisfied as the 
record fails to show current diagnoses for hypertension or 
any other cardiovascular disease.  As such, the claim for 
service connection for hypertension and abnormal ECG findings 
must be denied.  

Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 

Having reviewed the record, the Board has concluded that the 
veteran has failed to submit evidence of a well grounded 
claim for service connection for hearing loss.  On recent VA 
audiological examination in June 1996, puretone thresholds in 
the right ear were recorded as 10, 15, 15, 10, and 10 dB at 
frequencies of 500, 1000, 2000, 3000 and 4000 Hz, 
respectively, with a speech recognition score of 96 percent.  
In the left ear, puretone thresholds were recorded as 5, 5, 
15, 5, and 5 dB at the same frequencies, with a speech 
recognition score of 96 percent.   In both ears, therefore, 
there were no auditory thresholds of 26 dB or greater in any 
of the tested frequencies and speech discrimination 
percentages exceed 94 percent.  

As such, the evidence does not demonstrate that a hearing 
loss disability, as defined for VA purposes, is currently 
manifested.  In order to warrant a grant of service 
connection, a claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent "proof of a present disability there can be 
no valid claim").

As the evidence does not demonstrate the current 
manifestation of a hearing loss disability, the requirements 
for a well grounded claim have not been satisfied.  
Accordingly, the claim for service connection for hearing 
loss must be denied.  


Retrograde Ejaculation

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1997).  

Service medical records show that in January 1995, it was 
recommended that the veteran undergo a nerve block injection 
as treatment for right groin pain (dating to the time of a 
1992 automobile accident) and a diagnosis of right 
ilioinguinal nerve syndrome was made.  He underwent 
subsequent injections of this type in 1995.  In May 1995, the 
veteran was assessed with chronic testicular pain, and a 
series of "superior hypogastric blocks" were administered 
on a trial basis prior to neurolytic blocks.  In June 1995, 
the veteran was put on profile for right groin pain/nerve 
injury.  In July 1995, the veteran underwent a neurolytic 
superior hypogastric plexus block in order to kill or 
severely blunt the activity of the nerves causing testicular 
pain.  

A July 13, 1995 medical record indicates that the veteran was 
experiencing possible retrograde ejaculation as a side effect 
of the nerve blocks.  In August 1995, it was noted that the 
veteran now complained of retrograde ejaculation following 
the injections.  A November 1995 medical record also 
indicates that although the veteran had temporary relief with 
one neurolytic right hypogastric block, he had experienced a 
side effect of retrograde ejaculation.  A December 1995 
medical record shows that the retrograde ejaculation 
persisted, and it was recommended that medical board 
proceedings be instituted.  

On VA examination in April 1996, the veteran indicated that 
after the last nerve block to his groin, he had experienced 
retrograde ejaculation which he described as "having semen 
going backward into the bladder instead of out the end of the 
penis."  He also described some trouble keep erections due 
to lessened sensation, as well as pain with ejaculation.  The 
examiner provided a diagnosis of retrograde ejaculation as a 
complication of nerve blocks.  

Having reviewed the record, the Board has concluded that a 
grant of service connection is warranted for retrograde 
ejaculation.  Specifically, the record shows that the veteran 
initially experienced retrograde ejaculation during his 
active service, following nerve block treatment for the 
service-connected ilioinguinal syndrome.  The records show 
that he was informed at the time of those nerve block 
treatments that possible complications included sexual 
dysfunction.  Following the cessation of nerve block 
treatment, the veteran has continued to experience retrograde 
ejaculation in addition to other creative organ impairment, 
and on VA examination he reported a current manifestation of 
this problem.   

In the Board's view, therefore, the record demonstrates that 
the veteran has a disability of the genitourinary system 
which was incurred during service, as secondary to treatment 
for the service-connected residuals of a right ilioinguinal 
nerve injury.  As such, the Board finds that the 
preponderance of the available evidence weighs in favor of a 
grant of service connection for retrograde ejaculation.    


Increased Evaluation

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998), has been satisfied.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered. Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for residuals of ilioinguinal nerve 
injury.

However, the veteran was not prejudiced by the RO's referring 
to his claim as an "increased rating" although the appeal has 
been developed from his original claim. In this regard, in 
both the original rating decision in October 1995 and the 
subsequent statements of the case, the RO addressed all of 
the evidence of record. Thus, he was not harmed by the 
absence of a "staged" rating. Id.

Background

Service medical records show frequent complaints of right 
groin pain, dating to a traumatic injury (apparently the 
result of a motor vehicle accident) in 1992.  On consultation 
in June 1994, the veteran complained of a burning aching pain 
in the inguinal area.  On examination for complaints of groin 
pain in October 1994, an assessment of "genito femoral nerve 
injury" was given, and the veteran was placed on profile so 
that his right groin pain could be properly evaluated and 
treated.  

In January 1995, the veteran was afforded a consultation for 
right groin strain with decreased sensation over the genito 
femoral nerve distribution, and evaluation for possible 
diagnostic/therapeutic injection.  It was recommended that he 
undergo a nerve block injection for a diagnosis of right 
ilioinguinal nerve syndrome, and during 1995 he underwent a 
number of these injections as treatment for pain in his right 
groin and the testicular area.  As noted in a November 1995 
medical record, there were no lasting benefits from the nerve 
blocks and other pharmacologic prescriptions, as he continued 
to complain of continued right testicular pain.  

A physical evaluation board report, dated January 1996, shows 
a diagnosis of chronic right groin, scrotal, and buttock 
pain, despite conservative treatment, 1992, and the veteran 
was recommended for disability discharge.  

On VA examination in April 1996, the veteran gave a history 
of a motor vehicle accident in 1992, in which he twisted his 
right hip on falling out of the truck.  The veteran dated the 
onset of pain in his groin, right hip, scrotum, and buttocks 
to the time of that accident.  There was no hypesthesia 
detected in the area of the right groin, and the buttocks and 
external genitalia appeared to be normal.  The cranial nerves 
were intact and deep tendon reflexes were 2+, active, and 
equal.  There were tiny, cystic-like nodules on the scrotum 
and the testicles were not enlarged.  On rectal examination, 
there was pain in the groin.  The examiner provided a 
diagnosis of ilioinguinal nerve injury with pain in the right 
groin and right buttocks secondary to a right pelvis injury, 
post nerve block.  

In October 1996, service connection was granted for 
ilioinguinal syndrome with pain symptoms involving the right 
groin, hip, buttocks, and scrotum, with assignment of a 
noncompensable disability evaluation under Diagnostic Code 
8530.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The maximum rating provided for severe to complete paralysis 
of the ilio-inguinal nerve is 10 percent.  A zero percent 
rating is warranted for mild to moderate paralysis. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8530. Diagnostic Codes 8630 and 
8730 pertain to neuritis and neuralgia of the ilio- inguinal 
nerve, respectively, and provide the same ratings.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When injury 
or disease of a peripheral nerve results in wholly sensory 
impairment, the evaluation will be for mild, or at most 
moderate, incomplete paralysis of that nerve. 38 C.F.R. § 
4.124a, Diagnostic Codes 8510 through 8530.

Having reviewed the record, the Board has concluded that the 
evidence does not support the assignment of a compensable 
evaluation for service-connected ilioinguinal nerve syndrome 
at this time.  Specifically, the record indicates that this 
disability is primarily manifested by complaints of pain in 
the right groin, buttocks, testicle, and scrotum, as on VA 
examination there was no hypesthesia in the area of the right 
groin and the buttocks and external genitalia appeared 
normal.  

As such, the Board is of the opinion that the manifestations 
of the ilioinguinal nerve impairment are wholly sensory, and 
therefore, must be characterized as "mild" or "moderate" 
paralysis.  Therefore, a noncompensable evaluation is 
appropriate for this disability as neither complete nor 
severe paralysis of the ilioinguinal nerve has been shown by 
the evidence of record.  Accordingly, the claim for an 
increased (compensable) evaluation is denied for the 
residuals of an ilioinguinal nerve injury.  
In reaching this determination, the Board has considered 
whether staged ratings should be assigned, and it has been 
concluded that this disability has not significantly changed 
during the course of this appeal and uniform ratings are 
therefore appropriate. Fenderson v. Brown, 12 Vet. App. 119 
(1999)

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

As a well grounded claim has not been presented, the claim 
for service connection for hypertension is denied.  

As a well grounded claim has not been presented, service 
connection is denied for hearing loss.  

Service connection is granted for retrograde ejaculation.

An increased (compensable) evaluation is denied for residuals 
of injury to the ilioinguinal nerve.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

